Braley, J.
The defendant does not contend that the rules and regulations of the respective commissioners of parks and of streets had not been duly promulgated, or were not in force at the time stated in the complaints, or that he did not violate those rules, which require the driver of vehicles to keep to the right hand side of the way, and that when passing on his left to an intersecting street he must before turning proceed to the right until beyond the centre of the intersecting street. It is immaterial that he was not actuated by any criminal intent. In prosecutions for misdemeanors created by statute under the exercise of the police power, proof of a guilty mind or corrupt purpose is not essential to a conviction. Commonwealth v. New York Central & Hudson River Railroad, 202 Mass. 394.
But by the plea to the jurisdiction, requests for rulings, and exceptions to a portion of the instructions, his defence rests upon the ground that, being employed as a mail carrier using a vehicle for the delivery of mail, he is immune from prosecution and punishment. The designated streets or ways are not however instrumentalities created by the general government, where “exemption from State control is essential to the independence and sovereign *334authority of the United States within the sphere of their delegated powers.” Newcomb v. Rockport, 183 Mass. 74, 76, 78. Commonwealth v. Clary, 8 Mass. 72. If they were, the defendant has committed no offence. While undoubtedly they are post roads under the United States statute of March 1, 1884, c. 9, enacting that "all public roads and highways while kept up and maintained as such are hereby declared to be post routes,” and whoever knowingly and wilfully obstructs or retards “the passage of the mail, or any carriage, horse, driver, or carrier, . . .” is upon conviction, subject to fine, or imprisonment, or both, by U. S. Rev. Sts. § 3995, U. S. St. of 1909, c. 321, § 201, (Compiled Statutes 1916, § 10371,) yet the ways remain public ways laid out and maintained by the Commonwealth, which has the exclusive power, not only of alteration and of discontinuance, but to make and enforce reasonable regulations for their use. The facilities thereby afforded for transportation of the mails confer no extraordinary rights upon mail carriers to use the ways as they please, nor do they necessarily or impliedly do away with the power of supervision and control inherent in the State. Commonwealth v. Breakwater Co. 214 Mass. 10. Postal Telegraph Cable Co. v. Chicopee, 207 Mass. 341, 350. Dickey v. Turnpike Road Co. 7. Dana, (Ky.) 113. Seabright v. Stokes, 3 How. 151. Price v. Pennsylvania Railroad, 113 U. S. 218, 221. St. Louis v. Western Union Telegraph Co. 148 U. S. 92. Martin v. Pittsburg & Lake Erie Railroad, 203 U. S. 284.
The use of the streets by travellers of every description is not prohibited. It is only the mode of operation by drivers of vehicles which is regulated, and, being reasonable, because well adapted for the security and protection of all travellers, the rules are constitutional and their violation is punishable as a criminal offence. Commonwealth v. Kingsbury, 199 Mass. 542. Commonwealth v. Maletsky, 203 Mass. 241. Commonwealth v. Feeney, 221 Mass. 323.
The plea to the jurisdiction and the exceptions accordingly must be overruled.

So ordered.